         Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS


GILBERTO PEREIRA-BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                        Case No. 19-11314-PBS
                       Plaintiffs-Petitioners,

v.

WILLIAM BARR, Attorney General, U.S.
Department of Justice, et al.,

                       Defendants-Respondents.



                   STATEMENT OF UNDISPUTED MATERIAL FACTS
                           PURSUANT TO LOCAL RULE 56.1
                     IN SUPPORT OF PETITIONERS’ MOTION FOR
                         CLASS-WIDE SUMMARY JUDGMENT


       The Court has certified two classes consisting, collectively, of all individuals who are or

will be detained pursuant to 8 U.S.C. § 1226(a), and are held in immigration detention in

Massachusetts or are otherwise subject to the jurisdiction of the Boston Immigration Court

(collectively, the “class members”). See Aug. 6, 2019 Order (D.E. 58). The government is not

seeking discovery in this case, see Aug. 5, 2019 Tr. at 38:23, and petitioners are now moving for

class-wide summary judgment. Petitioners submit this Statement of Undisputed Material Facts in

support of that motion.




                                                    1
         Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 2 of 10



       A. Facts relating to bond procedures under § 1226(a)

       1.        At or around the time of a class member’s arrest, U.S. Immigration and Customs

Enforcement (“ICE”) makes an initial custody determination to decide if it will detain the class

member during the pendency of their removal proceedings. See Answer (D.E. 66) ¶ 21.

       2.        If ICE decides to detain the class member, the class member is then entitled to a

custody redetermination from an immigration judge, through what is colloquially referred to as a

“bond hearing.” See Answer (D.E. 66) ¶ 22.

       3.        Under the current practice for such bond hearings, the government is not required

to justify continued detention by proving that the class member presents a danger or risk of flight.

Rather, the immigration judge requires that the class member bear the burden to prove that he or

she should be released because he or she is not a danger and not a flight risk. The immigration

judge will not authorize the release of a class member who does not satisfy that burden of proof.

See Matter of Guerra, 24 I&N Dec. 37, 39 (BIA 2006); Matter of Adeniji, 22 I&N Dec. 1102 (BIA

1999); Answer (D.E. 66) ¶ 25; Affidavit of Attorney Elena Noureddine (D.E. 1-1) (“Noureddine

Aff’t”) ¶¶4-5.

       4.        During a bond hearing, the immigration judges are not currently required to, and

typically do not, consider the class member’s ability to pay when selecting a bond amount.

Immigration judges also are not currently required to, and typically do not, consider releasing class

members on conditions of release that do not require the posting of bond. See Noureddine Aff’t

¶6; Supplemental Affidavit of Elena Noureddine ¶1.

       5.        Between November 1, 2018, and May 7, 2019, 700 class members received bond

hearings in the Boston immigration court, and 77 class members received a bond hearing in the

Hartford immigration court. Those 777 people received a total of 995 bond hearings during that




                                                 2
         Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 3 of 10



time. 651 of those hearings resulted in a substantive decision, of which at least 268 (approximately

41%) were a “no bond” order. See Declaration of Sophie Beiers (D.E. 20) (“Beiers Decl.”) ¶¶6-

9.

       6.      Between November 1, 2018, and May 7, 2019, the mean bond amount set for class

members in Hartford immigration court was $28,700, and the mean bond amount set for class

members in Boston immigration court was $6,302. In Hartford immigration court, a minimum of

13 class members (out of 25 who received bond) remained detained 10 days or more after a bond

was set. In Boston immigration court, a minimum of 124 class members (out of 260 that received

bond) remained detained 10 days or more after a bond was set. See Beiers Decl. ¶¶10-11.

       7.      For class members detained at some time between November 1, 2018, and May 7,

2019, and whose proceedings concluded during that time period, the median case length was 130

days. The 25th percentile for median case length was approximately 50 days, and the 75th percentile

for median case length was approximately 709 days. Supplemental Declaration of Sophie Beiers

¶4.

       B. Facts relating to Petitioner Pereira Brito

       8.      ICE arrested Mr. Pereira Brito at his home on March 3, 2019. Affidavit of Sidra

Vitale, Esq. (“Vitale Aff’t”) ¶ 11; Answer (D.E. 66) ¶ 38.

       9.      On April 4, 2019, Mr. Pereira Brito received a bond hearing before an immigration

judge in the Boston Immigration Court pursuant to 8 U.S.C. § 1226(a). The government was not

required to make any showing that Mr. Pereira Brito’s continued detention was necessary because

he presents a danger or a flight risk. Instead, the immigration judge required that, in order to be

released on bond, Mr. Pereira Brito bear the burden to prove that he is not a danger or flight risk.

The immigration judge denied bond because Mr. Pereira Brito “did not meet his burden to




                                                 3
         Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 4 of 10



demonstrate that he neither poses a danger to the community nor is a risk of flight.” Vitale Aff’t

¶¶ 14-17 & Ex. S; Answer (D.E. 66) ¶¶ 41, 44.

       10.     The information presented at the bond hearing included that:

               a. Mr. Pereira Brito lives in Brockton, Massachusetts, with his wife Darcy and

                  three children, ages (as of June 2019) 10 years old, 4 years old, and 11 months

                  old. Mr. Pereira Brito’s wife and children are all citizens of the United States.

                  Vitale Aff’t ¶¶ 5, 15 & Exs. D-G.

               b. Mr. Pereira Brito’s wife is disabled and cannot work. Her medical problems

                  include PTSD, panic disorder, and various complications from a prior surgery

                  that make her feel constantly weak and sick. Mr. Pereira Brito’s family depends

                  on him for financial support, and, without him, they are unable to pay their rent

                  and other expenses. Vitale Aff’t ¶¶ 6, 15 & Exs. H-I.

               c. Prior to being arrested by ICE, Mr. Pereira Brito disclosed his location to the

                  government and began the process to correct his immigration status. In June

                  2017, Mr. Pereira Brito’s immigration counsel filed a Form I-130 on behalf of

                  Mr. Pereira Brito and his wife, which was approved in 2018. This approval is

                  the first step in a process that would allow Mr. Pereira Brito to become a lawful

                  permanent resident of the United States by virtue of his marriage to Darcy, who

                  is a U.S. citizen. Vitale Aff’t ¶¶ 10, 15 & Ex. N.

               d. In the immigration court, Mr. Pereira Brito has applied for cancellation of

                  removal, a defense to removal that is available to certain individuals who have

                  been in the United States for more than 10 years and have U.S. citizen family




                                                4
         Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 5 of 10



                   members who would suffer an “exceptional and extremely unusual hardship” if

                   the noncitizen were removed. Vitale Aff’t ¶¶ 13, 15; Answer (D.E. 66) ¶ 40.

               e. Mr. Pereira Brito has not been arrested (other than by ICE), and has not been

                   charged with or convicted of any crimes, since May 2009. Vitale Aff’t ¶¶ 9,

                   11, 15, 16.

       11.     After this suit was filed, ICE voluntarily released Mr. Pereira Brito on bond and

conditions on June 25, 2019. Motion to Stay (D.E. 32) Ex. A; Answer (D.E. 66) ¶ 50.

       C. Facts related to Petitioner Avila Lucas

       12.     Mr. Avila Lucas was arrested by Border Patrol agents on March 20, 2019 outside a

thrift store in Lebanon, New Hampshire. Affidavit of Melanie M. Chaput, Esq. with regard to

Florentin Avila Lucas (“Chaput Aff’t re: Avila Lucas”) ¶¶ 5-6 & Exs. A, C; Answer (D.E. 66) ¶

51.

       13.     On May 2, 2019, Mr. Avila Lucas received a bond hearing before an immigration

judge in the Boston Immigration Court pursuant to 8 U.S.C. § 1226(a). The government was not

required to make any showing that Mr. Avila Lucas’s continued detention was necessary because

he presents a danger or a flight risk. Instead, the immigration judge required that, in order to be

released on bond, Mr. Avila Lucas bear the burden to prove that he is not a danger or flight risk.

The immigration judge denied bond because Mr. Avila Lucas “failed to meet his burden of proof

to show that he is not a danger or flight risk.” Chaput Aff’t re: Avila Lucas ¶¶ 9-12 & Ex. D

Answer (D.E. 66) ¶ 58.

       14.     The information presented at the bond hearing included that:

               a. Mr. Avila Lucas has no criminal history. Chaput Aff’t re: Avila Lucas ¶ 11 &

                   Ex. A.




                                                5
         Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 6 of 10



               b. Mr. Avila Lucas has lived and worked at the same Claremont, New Hampshire

                   dairy farm since about 2006. He works approximately 70 hours a week. Chaput

                   Aff’t re: Avila Lucas ¶ 10 & Ex. B.

       15.     After this suit was filed, ICE voluntarily released Mr. Avila Lucas on bond on July

1, 2019. Status Report (D.E. 37) Ex. A.

       D. Facts related to Petitioner Celicourt

       16.     ICE arrested Mr. Celicourt on January 16, 2019. Affidavit of Melanie Chaput, Esq.

with regard to Jacky Celicourt (Chaput Aff’t re: Celicourt”) ¶ 12; Answer (D.E. 66) ¶ 73.

       17.     On February 7, 2019, Mr. Celicourt received a bond hearing before an immigration

judge in the Boston Immigration Court pursuant to 8 U.S.C. § 1226(a). The government was not

required to make any showing that Mr. Celicourt’s continued detention was necessary because he

presents a danger or a flight risk. Instead, the immigration judge required that, in order to be

released on bond, Mr. Celicourt bear the burden to prove that he is not a danger or flight risk. The

immigration judge denied bond. The immigration judge found Mr. Celicourt had “failed to prove

he’s not a danger to property or a flight risk.” Chaput Aff’t re: Celicourt ¶¶ 14-17 and Ex. G;

Answer (D.E. 66) ¶¶ 73, 75, 78.

       18.     The information presented at the bond hearing included that:

               a. Mr. Celicourt was born in Haiti and was politically active there. He fled Haiti

                   after armed men attacked him. He arrived in the United States on a tourist visa

                   in March 2018. Since approximately April 2018, he has lived in Nashua, New

                   Hampshire, working in construction and roofing. Chaput Aff’t re: Celicourt ¶

                   14 and Ex. I.




                                                  6
        Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 7 of 10



              b. Mr. Celicourt was applying for asylum, withholding of removal and protection

                  under the Convention Against Torture, based on the high probability that, if he

                  is removed to Haiti, he will be persecuted or tortured based on his political

                  activities. Chaput Aff’t re: Celicourt ¶ 14 and Ex. I.

              c. Mr. Celicourt does not have a criminal record, other than one dispute over

                  merchandise worth less than $6.00. On December 13, 2018, Mr. Celicourt was

                  arrested in Nashua, New Hampshire, and charged with Theft by Unauthorized

                  Taking Between $0 and $1,000. The charge arose from an allegation that,

                  during a shopping trip at a discount store, he purchased several items (gloves

                  and socks), but failed to pay for a pair of “earbud” headphones that cost $5.99.

                  Mr. Celicourt was released on personal recognizance. On January 16, 2019,

                  Mr. Celicourt pled guilty and was fined $310.00, suspended for one year.

                  Chaput Aff’t re: Celicourt ¶¶ 9-10, 14 and Ex. B-D.

       19.    After this suit was filed, ICE voluntarily released Mr. Celicourt on bond on July 2,

2019. Status Report (D.E. 40).




                                                7
Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 8 of 10



                            Respectfully submitted,

                            GILBERTO PEREIRA BRITO, FLORENTIN
                            AVILA LUCAS, and JACKY CELICOURT,
                            individually and on behalf of all those similarly
                            situated,

                            By their attorneys,


                              /s/ Susan Finegan
                            Susan M. Finegan (BBO # 559156)
                            Susan J. Cohen (BBO # 546482)
                            Andrew Nathanson (BBO # 548684)
                            Mathilda S. McGee-Tubb (BBO # 687434)
                            Ryan Dougherty (BBO # 703380)
                            Jennifer Mather McCarthy (BBO # 673185)
                            MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                            POPEO, P.C.
                            One Financial Center
                            Boston, MA 02111
                            (617) 542-6000
                            smfinegan@mintz.com
                            sjcohen@mintz.com
                            annathanson@mintz.com
                            msmcgee-tubb@mintz.com
                            rtdougherty@mintz.com
                            jmmccarthy@mintz.com


                              /s/ Matthew Segal
                            Matthew R. Segal (BBO # 654489)
                            Daniel McFadden (BBO # 676612)
                            Adriana Lafaille (BBO # 680210)
                            AMERICAN CIVIL LIBERTIES UNION
                            FOUNDATION OF MASSACHUSETTS, INC.
                            211 Congress Street
                            Boston, MA 02110
                            (617) 482-3170
                            msegal@aclum.org



                               8
        Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 9 of 10



                                    dmcfadden@aclum.org
                                    alafaille@aclum.org

                                    Gilles R. Bissonnette (BBO # 669225)
                                    Henry R. Klementowicz (BBO # 685512)
                                    SangYeob Kim (N.H. Bar No. 266657)*
                                    AMERICAN CIVIL LIBERTIES UNION
                                    FOUNDATION OF NEW HAMPSHIRE
                                    New Hampshire Immigrants’ Rights Project
                                    Concord, NH 03301
                                    Tel.: 603.333.2081
                                    gilles@aclu-nh.org
                                    henry@aclu-nh.org
                                    sangyeob@aclu-nh.org

                                    Michael K. T. Tan*
                                    ACLU FOUNDATION IMMIGRANTS’ RIGHTS
                                    PROJECT
                                    125 Broad Street, 18th Floor
                                    New York, New York 10004
                                    Tel: 212-549-2660
                                    mtan@aclu.org

                                    *Admitted pro hac vice

                                    Attorneys for Petitioners

Dated: August 29, 2019




                                       9
        Case 1:19-cv-11314-PBS Document 69 Filed 08/29/19 Page 10 of 10



                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, the above-captioned document was filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                              /s/   Susan Finegan_______________
                                             Susan M. Finegan




                                                10
90859270v.1
